DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-11, 14, 16-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patsiokas et al. (U.S. 2017/0032402 A1) in view of O’Herlihy et al. (U.S. 2018/0242375 A1) and Danyuan (CN 107633650 A).

Regarding claim 1, Patsiokas discloses a method and a system for detecting and monitoring sounds (e.g. Fig. 15 and [0295]: detect acoustic event of interest by microphones of a vehicle), comprising:
A plurality of vehicles, each respective vehicle comprises: 
A plurality of sound sensors (e.g. Fig. 15: MIC 1, MIC 2 & [0047]) located on a vehicle (e.g. Fig. 15: vehicle on board electronics OBE), separated by known distances (e.g. Fig. 15: MIC 1, MIC 2, and the location of the microphones would have been inherently known since the microphones are installed on a vehicle), and configured to detect sound data ([0295]: monitor output of microphones); 
an electronic control unit (ECU) (e.g. Fig. 15: OBE & [0295]) connected to the plurality of sound sensors (Fig. 15) and configured to identify an event based on the detected sound data ([0295]: compare output of microphones to a data base of acoustic signatures to identify an acoustic signature of interest), determine whether the identified event is associated with an emergency ([0295]: see if the identified acoustic signature of interest matches gunshot or explosion), and determine a location of the identified event/sound location data based on the detected sound data from only the plurality of sound sensors ([0295]: “determine the source location by computing the intersection of at least three spheres with appropriate radii with centers at the geographic coordinates where the sounds were detected”—location of the vehicle is broadly interpreted as location of the detected sound source, and location of the identified event is broadly interpreted circle with appropriate radius as shown in Figs. 1, 10 and 14, for example);
a transceiver (e.g. Fig. 15: 1512, 1527) connected to the ECU and the plurality of sound sensors (Fig. 15), and configured to communicate an emergency indication, the identified event, and the location of the identified event (e.g. [0295]: processor of the vehicle can send message, including time, location of vehicle and identifier to characterize the acoustic signature, to other vehicles to indicate the detection of the acoustic event).
Although Patsiokas disclose a V2X system capable of transmitting and receiving data relating to detected acoustic event from a plurality of vehicles, it fails to disclose the claimed remote data server.
However, O’Herlihy teaches a remote data server (e.g. Fig. 1: 100) configured to: 
receive, from a plurality of vehicles including the vehicle, respective emergency indications, respective identified events, and respective sound location data (e.g. [0046-0051]: receives plurality of information from a plurality of devices from respective plurality of vehicles to determine an external safety event as shown in Fig. 2),
determine whether a same emergency indication and identified event is received (e.g. [0021, 0041]: determine a detected safety event corresponds to an external safety event when a plurality of event indications having similar characteristics from a plurality of provider of a plurality of vehicles are received) from more than a threshold number of vehicles (e.g. more than 1) and 
communicate the identified event and the sound location data to a device associated with an authority or service (e.g. [0043]) when the same emergency indication and identified event is received from more than the threshold number of vehicles (e.g. [0021, 0041, 0046-0051]: the external safety event is determined based on information from more than one provider). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas with the teachings of O’Herlihy, since it is known in the art as taught by O’Herlihy to dispatch authority based on detected acoustic event so as to assist in resolving the identified emergency event.
In addition, since Patsiokas discloses the claimed ECU determines the location of the identified event, and O’Herlihy teaches a remote data server for receiving event data from a plurality of vehicles.  The combination of Patsiokas and O’Herlihy discloses a remote data server receives location of the identified event from a plurality of vehicles.
Patsiokas and O’Herlihy in combination fails to disclose, but Danyuan teaches obtain location data related to a plurality of authorities or services associated with the same identified event; determine, based on the obtained location data, a geographically closest authority or service to a location of the same identified event (e.g. Abstract & p. 2: S1 & S2: use GPS to determine location of the vehicle and location of the nearest rescue center; and by determining the location of the nearest rescue center, it implies determination of locations of plurality of rescue center).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas and O’Herlihy with the teachings of Danyuan to determine a nearest rescue center so as to assist people in accident as soon as possible.
Regarding claim 3, Patsiokas discloses the plurality sound sensors are separated by known distances (e.g. Fig. 15: MIC 1, MIC 2, and the location of the microphones would have been inherently known since the microphones are installed on a vehicle); and wherein the ECU is further configured to determine the20 4847-7194-149315269-31900location of the identified event based on the sound data from the plurality of sound sensors and a timing of detection of the sound data by the plurality of sound sensors ([0295]).
Regarding claim 7, Patsiokas discloses automatically drive the vehicle in a direction away from the identified event ([0298]: it is well known to route vehicle away from source of gunfire).
Patsiokas fails to disclose, but O’Herlihy teaches the vehicle is an autonomously driven or semi- autonomously driven vehicle ([0010]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas with the teachings of O’Herlihy to utilize the event detection method in any type of vehicle including autonomously driven or semi- autonomously driven vehicle so as to dispatch authority based on detected acoustic event assist in resolving the identified emergency event.
Claims 8-11, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patsiokas et al. (U.S. 2017/0032402 A1) in view of O’Herlihy et al. (U.S. 2018/0242375 A1), Yoshioka et al. (US 2011/0175755 A1) and Danyuan (CN 107633650 A).
Regarding claims 8 and 14, Patsiokas discloses a method and a system for detecting and monitoring sounds (e.g. Fig. 15 and [0295]: detect acoustic event of interest by microphones of a vehicle), comprising:
A plurality of vehicles, each respective vehicle comprises: 
A plurality of sound sensors (e.g. Fig. 15: MIC 1, MIC 2 & [0047]) located on a vehicle (e.g. Fig. 15: vehicle on board electronics OBE), separated by known distances (e.g. Fig. 15: MIC 1, MIC 2, and the location of the microphones would have been inherently known since the microphones are installed on a vehicle), and configured to detect sound data ([0295]: monitor output of microphones); 
an electronic control unit (ECU) (e.g. Fig. 15: OBE & [0295]) connected to the plurality of sound sensors (Fig. 15) and configured to identify an event based on the detected sound data ([0295]: compare output of microphones to a data base of acoustic signatures to identify an acoustic signature of interest), determine whether the identified event is associated with an emergency ([0295]: see if the identified acoustic signature of interest matches gunshot or explosion), and determine a location of the identified event/sound location data based on the detected sound data from only the plurality of sound sensors ([0295]: “determine the source location by computing the intersection of at least three spheres with appropriate radii with centers at the geographic coordinates where the sounds were detected”—location of the vehicle is broadly interpreted as location of the detected sound source, and location of the identified event is broadly interpreted circle with appropriate radius as shown in Figs. 1, 10 and 14, for example);
a transceiver (e.g. Fig. 15: 1512, 1527) connected to the ECU and the plurality of sound sensors (Fig. 15), and configured to communicate an emergency indication, the identified event, and the location of the identified event (e.g. [0295]: processor of the vehicle can send message, including time, location of vehicle and identifier to characterize the acoustic signature, to other vehicles to indicate the detection of the acoustic event).
Although Patsiokas disclose a V2X system capable of transmitting and receiving data relating to detected acoustic event from a plurality of vehicles, it fails to disclose the claimed remote data server.
However, O’Herlihy teaches a remote data server (e.g. Fig. 1: 100) configured to: 
receive, from a plurality of vehicles including the vehicle, respective emergency indications, respective identified events, and respective sound location data (e.g. [0046-0051]: receives plurality of information from a plurality of devices from respective plurality of vehicles to determine an external safety event as shown in Fig. 2),
determine whether a same emergency indication and identified event is received (e.g. [0021, 0041]: determine a detected safety event corresponds to an external safety event when a plurality of event indications having similar characteristics from a plurality of provider of a plurality of vehicles are received) from more than a threshold number of vehicles (e.g. more than 1) and 
communicate the identified event and the sound location data to a device associated with an authority or service (e.g. [0043]) when the same emergency indication and identified event is received from more than the threshold number of vehicles (e.g. [0021, 0041, 0046-0051]: the external safety event is determined based on information from more than one provider). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas with the teachings of O’Herlihy, since it is known in the art as taught by O’Herlihy to dispatch authority based on detected acoustic event so as to assist in resolving the identified emergency event.
In addition, since Patsiokas discloses the claimed ECU determines the location of the identified event, and O’Herlihy teaches a remote data server for receiving event data from a plurality of vehicles.  The combination of Patsiokas and O’Herlihy discloses a remote data server receives location of the identified event from a plurality of vehicles.
Patsiokas and O’Herlihy in combination fails to disclose, but Yoshioka teaches determine sound location data related to the identified event based on the sound data detected by at least two of the plurality of sound sensors at respective times, a difference in timing of which is utilized by the ECU to determine a location of the identified event (Fig. 2 & [0062-0065]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas with the teachings of Yoshioka to incorporate method of determining sound location based on time difference between detected sound data from two sound sensors on a vehicle into invention of Patsiokas, such that accuracy of sound location based on detected sound data can be improved.
Patsiokas, O’Herlihy and Yoshioka in combination fails to disclose, but Danyuan teaches obtain location data related to a plurality of authorities or services associated with the same identified event; determine, based on the obtained location data, a geographically closest authority or service to a location of the same identified event (e.g. Abstract & p. 2: S1 & S2: use GPS to determine location of the vehicle and location of the nearest rescue center; and by determining the location of the nearest rescue center, it implies determination of locations of plurality of rescue center).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas, O’Herlihy and Yoshioka with the teachings of Danyuan to determine a nearest rescue center so as to assist people in accident as soon as possible.
Regarding claim 9, O’Herlihy teaches the sound location data includes at least one of a range of locations within which a sound source location of the detected sound data is located or a direction relative to the vehicle of the source location ([0050]).  
Regarding claim 10, Yoshioka teaches the plurality of sound sensors of the respective vehicle are separated by known distances, and wherein the respective vehicle is further configured to determine the location of the identified event based on the known distances of the plurality of sound sensors (Fig. 2 & [0062-0065]).
Regarding claim 11, Patsiokas discloses communicate, to one or more devices located within a threshold distance of the location of the identified vent, a warning regarding the identified event ([0295, 0298]: message).
Regarding claim 16, Patsiokas discloses the plurality sound sensors are separated by known distances (e.g. Fig. 15: MIC 1, MIC 2, and the location of the microphones would have been inherently known since the microphones are installed on a vehicle); and wherein the ECU is further configured to determine the20 4847-7194-149315269-31900location of the identified event based on the sound data from the plurality of sound sensors and a timing of detection of the sound data by the plurality of sound sensors ([0295]).
Regarding claim 17, Patsiokas discloses automatically drive the vehicle in a direction away from the identified event ([0298]: it is well known to route vehicle away from source of gunfire).
Patsiokas fails to disclose, but O’Herlihy teaches the vehicle is an autonomously driven or semi- autonomously driven vehicle ([0010]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas with the teachings of O’Herlihy to utilize the event detection method in any type of vehicle including autonomously driven or semi- autonomously driven vehicle so as to dispatch authority based on detected acoustic event assist in resolving the identified emergency event.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patsiokas et al. (U.S. 2017/0032402 A1) in view of O’Herlihy et al. (U.S. 2018/0242375 A1) and Danyuan (CN 107633650 A) as applied to claim 1 above, and further in view of Boykin et al. (U.S. 2018/0050800 A1).
Regarding claim 6, O’Herlihy teaches a memory connected to the ECU and configured to store the detected sound data ([0036, 0056]).  Although O’Herlihy disclose cache memory temporarily stored the audio signals, but it fails to explicitly disclose the ECU is further configured to periodically delete the detected sound data after a threshold amount of time has passed.  
Patsiokas, O’Herlihy and Danyuan in combination fails to disclose, but Boykin teaches it is known in the art to store the captured audio data in a buffer and delete the data after a certain period of time ([0192]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas, O’Herlihy and Danyuan with the teachings of Boykin so as to prevent storing unnecessary data into the memory.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patsiokas et al. (U.S. 2017/0032402 A1) in view of O’Herlihy et al. (U.S. 2018/0242375 A1), Yoshioka et al. (US 2011/0175755 A1) and Danyuan (CN 107633650 A)as applied to claim 14 above, and further in view of Boykin et al. (U.S. 2018/0050800 A1).
Regarding claim 20, O’Herlihy teaches a memory connected to the ECU and configured to store the detected sound data ([0036, 0056]).  Although O’Herlihy disclose cache memory temporarily stored the audio signals, but it fails to explicitly disclose the ECU is further configured to periodically delete the detected sound data after a threshold amount of time has passed.  
Patsiokas, O’Herlihy, Yoshioka and Danyuan in combination fails to disclose, but Boykin teaches it is known in the art to store the captured audio data in a buffer and delete the data after a certain period of time ([0192]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Patsiokas, O’Herlihy, Yoshioka and Danyuan with the teachings of Boykin so as to prevent storing unnecessary data into the memory.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688